DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 9 in the reply filed on 05/02/2022 is acknowledged.  The traversal is on the ground(s) that the restriction was improper as the examiner does not provide reasons for holding of independence or distinctness and further did not properly establish burden.  While, the examiner believes that there are many distinct species present throughout the claim and the applicant’s invention, the arguments presented were deemed persuasive. For the purposes of compact prosecution, the examiner will be withdrawing the restriction requirement mailed on 03/03/2022.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (U.S. Patent Pub. No. 2011/0303822, from hereinafter “Meyer”) in view of Arishima et al. (U.S. Patent Pub. No. 2011/0134270, from hereinafter “Arishima”).
Regarding Claim 1, Mayer in Fig. 1-4 teaches a photoelectric conversion device comprising a semiconductor substrate (10) having a first face and a second face, wherein the semiconductor substrate includes at least one first semiconductor region (14) of a first conductivity type provided at a position at which a depth from the first face is a first depth, a second semiconductor region (12) of a second conductivity type provided at a second depth deeper than the first depth from the first face, being in contact with the first semiconductor region, and applied with a first electric potential from the second face side, and a third semiconductor region (15) of the second conductivity type extending from the first depth to a third depth, and being in contact with the first semiconductor region and the second semiconductor region, wherein the third semiconductor region has a higher impurity concentration than the second semiconductor region, and the third semiconductor region is applied with a second electric potential, the second electric potential being an electric potential lower than the first electric potential for an electric charge serving as a carrier of a semiconductor region of the first conductivity type (¶’s 0022-0032).
Mayer fails to specifically teach wherein the third depth is shallower than the second depth. 
Arishima in Fig. 1-3 teaches a photoelectric conversion device comprising a semiconductor substrate (219) having a first face and a second face, wherein the semiconductor substrate includes at least one first semiconductor region (212) of a first conductivity type provided at a position at which a depth from the first face is a first depth, a second semiconductor region (216) of a second conductivity type provided at a second depth deeper than the first depth from the first face, being in contact with the first semiconductor region, and applied with a first electric potential from the second face side, and a third semiconductor region (114) of the second conductivity type extending from the first depth to a third depth, and being in contact with the first semiconductor region and the second semiconductor region, wherein the third semiconductor region has a higher impurity concentration than the second semiconductor region (¶’s 0031-0038). 
In view of the teachings of Arishima, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Mayer to include wherein the third depth is shallower than the second depth because this is a well-known configuration in these types of devices as it will allow the multiple side-by-side photodiodes to work together such that the carriers will not be completely blocked between photodiodes within the second semiconductor region but still provide an adequate potential barrier to allow the device to function effectively. 
Regarding Claim 2, Mayer teaches he photoelectric conversion device according to claim 1, wherein the semiconductor substrate further includes a fourth semiconductor region (16) of the second conductivity type on the first face side of the first semiconductor region, and wherein the third semiconductor region is in contact with the fourth semiconductor region (Fig. 1-2)
Regarding Claim 18, Mayer fails to specifically teach a signal processing unit configured to process signals output from the photoelectric conversion device.
Arishima in Fig. 8 teaches a photoelectric conversion device as mentioned above and a signal processing unit configured to process signal output from the photoelectric conversion device (¶ 0052-0054). 
In view of the teachings of Arishima, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Mayer to include a signal processing unit configured to process signals output from the photoelectric conversion device because these are well known in the art to be used in conjunction with photoelectric conversion devices so that the function properly in the apparatus devices to help process the signals received by the conversion device into image data.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer as modified by Arishima above, and further in view of Shinohara (U.S. Patent Pub. No. 2012/0154650).
Regarding Claim 3, Mayer as modified by Arishima fails to specifically teach wherein the semiconductor substrate includes a fifth semiconductor region of the second conductivity type under a bottom of the first semiconductor region, and wherein the fifth semiconductor region has a higher impurity concentration than the second semiconductor region.
Shinohara in Fig. 2 teaches a similar photoelectric conversion device wherein the semiconductor substrate includes a fifth semiconductor region (14) of a second conductivity type under a bottom of a first semiconductor region (13) of a first semiconductor type, and wherein the fifth semiconductor region has a higher impurity concentration than a second semiconductor region (8; ¶s 0026-0028). 
In view of the teachings of Shinohara, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Mayer as modified by Arishima to include wherein the semiconductor substrate includes a fifth semiconductor region of the second conductivity type under a bottom of the first semiconductor region, and wherein the fifth semiconductor region has a higher impurity concentration than the second semiconductor region because this additional region often is used as a charge accumulation region that will alter device performance if desired.
Regarding Claim 4, as in the combination above, Shinohara teaches wherein the fifth semiconductor region is in contact with the third semiconductor region (¶’s 0026-0028).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer as modified by Arishima above, and further in view of Murata (U.S. Patent Pub. No. 2016/0049438).
Regarding Claim 11, Mayer as modified by Arishima fails to specifically teach one or more micro-lenses, wherein a plurality of first semiconductor regions are provided, and wherein the plurality of first semiconductor regions are provided in association with one micro-lens of the one or more micro-lenses.
Murata teaches a similar photoelectric conversion device comprising one or more micro-lenses, wherein a plurality of first semiconductor regions are provided, and wherein the plurality of first semiconductor regions are provided in association with one micro-lens of the one or more micro-lenses (Fig. 3 and 8; ¶ 0049-0052 and 0074-0095). 
In view of the teachings of Murata, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Mayer as modified by Arishima to include one or more micro-lenses, wherein a plurality of first semiconductor regions are provided, and wherein the plurality of first semiconductor regions are provided in association with one micro-lens of the one or more micro-lenses because the lenses will help direct and/or filter light of different colors towards the photoelectric conversion regions to enhance efficiency of the device. 
Regarding Claim 12, as in the combination above, Arishima teaches wherein the semiconductor substrate further includes a ninth semiconductor region (114) of the second conductivity type between the plurality of first semiconductor regions (Fig. 1). 
Regarding Claim 13, Arishima teaches wherein the ninth semiconductor region is provided ranging from a depth at which the first semiconductor region is provided to the third depth (Fig. 1). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer as modified by Arishima above, and further in view of Minowa (U.S. Patent Pub. No. 2016/0099268).
Regarding Claim 14, Mayer as modified by Arishima fails to specifically teach wherein the semiconductor substrate further includes an insulating member provided inside the third semiconductor region.
Minowa in Fig. 7 teaches a similar photoelectric conversion device that includes an insulating member (713) provided inside a third semiconductor region (712; ¶’s 0073-0079). 
In view of the teachings of Minowa, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Mayer as modified by Arishima to include wherein the semiconductor substrate further includes an insulating member provided inside the third semiconductor region because this will provide further isolation between adjacent photoelectric conversion regions formed in the same substrate. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayer as modified by Arishima above, and further in view of Kobayashi et al. (U.S. Patent Pub. No. 2018/0366499, from hereinafter “Kobayashi”).
Regarding Claim 19, Mayer as modified by Arishima fails to specifically teach a distance information acquisition unit configured to acquire distance information on a distance to an object, from a parallax image based on signals output from the photoelectric conversion device; and a control unit configured to control the mobile apparatus based on the distance information.
Kobayashi teaches a similar photoelectric conversion device, a distance information acquisition unit configured to acquire distance information on a distance to an object, from a parallax image based on signals output from the photoelectric conversion device; and a control unit configured to control the mobile apparatus based on the distance information (Fig. 12; ¶’s 0089-0098). 
In view of the teachings of Kobayashi, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Mayer as modified by Arishima to include a distance information acquisition unit configured to acquire distance information on a distance to an object, from a parallax image based on signals output from the photoelectric conversion device; and a control unit configured to control the mobile apparatus based on the distance information because this is a well-known use of a photoelectric conversion device in the art such that it can be used for distance detection based on the image signals it receives. 
Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach a seventh semiconductor region of the second conductivity type extending in the depth direction from the first face so as to be in contact with the sixth semiconductor region, and wherein by an electric potential being applied to the seventh semiconductor region.

Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein the third semiconductor region of one of the plurality of pixels is in contact with the third semiconductor region of another of the plurality of pixels, and wherein the photoelectric conversion device further comprises a contact used for applying the second electric potential to the third semiconductor region of each of the plurality of pixels, and the contact is shared by the plurality of pixels.

Claims 16-17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the prior art of record fails to specifically teach wherein a tenth semiconductor region of the second conductivity type, an eleventh semiconductor region of the second conductivity type, and the third semiconductor region are provided in ascending order of depth with respect to the first semiconductor region of the first pixel when viewed from the first face, and wherein the eleventh semiconductor region has a higher impurity concentration than each of the tenth semiconductor region and the third semiconductor region.


Pertinent Prior Art
The following references are being made of record as they are considered related to the applicant’s invention but not specifically relied upon in the rejections above:
(i) Nagai (U.S. Patent Pub. No. 2010/0066882) teaches a photoelectric conversion device comprising a semiconductor substrate having a first face and a second face, wherein the semiconductor substrate includes at least one first semiconductor region of a first conductivity type provided at a position at which a depth from the first face is a first depth, a second semiconductor region of a second conductivity type provided at a second depth deeper than the first depth from the first face, being in contact with the first semiconductor region, and applied with a first electric potential from the second face side, and a third semiconductor region of the second conductivity type extending from the first depth to a third depth, and being in contact with the first semiconductor region and the second semiconductor region, wherein the third semiconductor region has a higher impurity concentration than the second semiconductor region.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        August 27, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894